                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON



SALVADOR GUTIERREZ NEGRETE,                      Case No. 3:18-cv-1999-SI
JUVENTINO AGUILAR CRUZ,
ROGELIO FLAVIAN MARTINEZ,                        OPINION AND ORDER
EFREN HUITRON CRUZ, AND NOE
HUITRON CRUZ, individuals,

        Plaintiffs,

   v.

COMMERCIAL ROOFING SOLUTIONS
INC., an Oregon Domestic Business
Corporation, KENNETH BURNS, an
individual, and MISAEL NARANJO, an
individual,

        Defendants.




Kate Suisman and Corinna Spencer-Scheurich, NORTHWEST WORKERS’ JUSTICE PROJECT,
812 SW Washington St., Suite 225, Portland, OR 97205; D. Michael Dale, LAW OFFICE OF
D. MICHAEL DALE, PO Box 1032, Cornelius, OR 97113. Of Attorneys for Plaintiffs.

Andrew E. Teitelman, LAW OFFICE OF ANDREW E. TEITELMAN, PC, 250 Princeton Avenue,
Suite 201, Gladstone, OR 97027. Of Attorneys for Defendants Commercial Roofing Solutions
Inc. and Kenneth Burns.




PAGE 1 – OPINION AND ORDER
Michael H. Simon, District Judge.

       Plaintiffs are several construction workers who allege they are owed payment for roofing

work they performed in early 2018. Plaintiffs assert that they were joint employees of

Defendants Misael Naranjo (“Naranjo”), Commercial Roofing Solutions, Inc. (“CRS”), and

CRS’s President, Kenneth Burns. Plaintiffs bring claims for unpaid wages under the Fair Labor

Standards Act (“FLSA”) and Oregon’s wage and hour laws. Plaintiffs also claim that Defendants

violated Oregon’s law requiring timely payment of wages. Finally, Plaintiffs allege that CRS and

Burns violated the Oregon’s Contractor Registration Act (“OCRA”) by knowingly using the

services of an unlicensed labor contractor. The Court has already entered an order of default

against Naranjo. CRS and Burns have moved for summary judgment, and Plaintiffs has moved

for partial summary judgment. For the reasons explained below, the Court grants Plaintiffs’

motion for partial summary judgment and denies Defendants’ motion for summary judgment.

                                           STANDARDS

       A party is entitled to summary judgment if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party has the burden of establishing the absence of a genuine

dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The court must view

the evidence in the light most favorable to the non-movant and draw all reasonable inferences in

the non-movant’s favor. Clicks Billiards Inc. v. Sixshooters Inc., 251 F.3d 1252, 1257 (9th

Cir. 2001). Although “[c]redibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions, not those of a judge . . . ruling

on a motion for summary judgment,” the “mere existence of a scintilla of evidence in support of

the plaintiff’s position [is] insufficient . . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252,

255 (1986). “Where the record taken as a whole could not lead a rational trier of fact to find for


PAGE 2 – OPINION AND ORDER
the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (citation and quotation marks omitted).

       When parties file cross-motions for summary judgment, the court “evaluate[s] each

motion separately, giving the non-moving party in each instance the benefit of all reasonable

inferences.” A.C.L.U. of Nev. v. City of Las Vegas, 466 F.3d 784, 790-91 (9th Cir. 2006)

(quotation marks and citation omitted); see also Pintos v. Pac. Creditors Ass’n, 605 F.3d 665,

674 (9th Cir. 2010) (“Cross-motions for summary judgment are evaluated separately under [the]

same standard.”). In evaluating the motions, “the court must consider each party’s evidence,

regardless under which motion the evidence is offered.” Las Vegas Sands, LLC v. Nehme, 632

F.3d 526, 532 (9th Cir. 2011). “Where the non-moving party bears the burden of proof at trial,

the moving party need only prove that there is an absence of evidence to support the non-moving

party’s case.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010). Thereafter, the

non-moving party bears the burden of designating “specific facts demonstrating the existence of

genuine issues for trial.” Id. “This burden is not a light one.” Id. The Supreme Court has directed

that in such a situation, the non-moving party must do more than raise a “metaphysical doubt” as

to the material facts at issue. Matsushita, 475 U.S. at 586.

                                         BACKGROUND

       CRS signed an agreement with a customer to perform “tear-off” and shingle re-roofing

work at Todd Village Apartments, a development near Portland. CRS then entered into a

subcontract with Naranjo to carry out that work. The subcontract does not mention the provision

of labor but Burns testified in deposition that Naranjo was “a labor only type subcontractor and

we provide the material.” Burns also described Naranjo’s duties as providing “all the labor, all

the personnel to complete the labor, and every – pretty much the whole – removal and

installation of the project itself. And I was required to provide him this material and some


PAGE 3 – OPINION AND ORDER
equipment, such as a lift, debris boxes, that type of stuff.” Burns testified that he asked Naranjo

to provide a license and certificates of insurance, but that Naranjo never did so, and Burns

“didn’t think much about it. I thought, okay. You know, you get busy working.” Naranjo did not

in fact hold a labor contractor license.

       Naranjo then recruited Plaintiffs to work at Todd Village. Naranjo did not disclose to

Plaintiffs, in writing or otherwise, the terms and conditions of employment before the work

began. Naranjo negotiated Plaintiffs’ wages for the project based on the amount of work done.

But Plaintiffs never were paid for their work on the project, which lasted for about three weeks.

       Plaintiffs eventually told Burns about the unpaid wages, which Plaintiffs calculated at

$19,000. Burns then offered to pay Plaintiffs a portion of their claimed wages, but Plaintiffs

refused the offer. During the conversation, Burns learned that Naranjo did not have a contractor’s

license or certificates of insurance. Burns then terminated the subcontractor agreement with

Naranjo, although he then hired Naranjo and several of the Plaintiffs as direct employees to

complete the work.

                                            DISCUSSION

A. CRS Jointly Employed Plaintiffs Under the FLSA and Oregon Law

       Plaintiffs bring claims against CRS under the FLSA and Oregon wage laws to recover

their unpaid minimum wages and overtime as well as statutory and penalty damages. CRS

contends that it did not “employ” Plaintiffs. Whether an entity acted as a joint employer is a

question of law, provided the underlying material facts are not in dispute1. See Torres-Lopez v.

May, 111 F.3d 633, 638 (9th Cir. 1997). The FLSA defines “employer” as “any person acting

directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C.


       1
           The parties agree that no underlying material facts are in dispute on this issue.



PAGE 4 – OPINION AND ORDER
§ 203(d). The definition of “employ” includes “to suffer or permit to work.” 29 U.S.C. § 203(g).

This definition is broad, and Congress intended to encompass more working relationships than

only common law master-servant relationships. Rutherford Food Corp. v. McComb, 331 U.S.

722, 728-29 (1947). “Courts have adopted an expansive interpretation of the definitions of

‘employer’ and ‘employee’ under the FLSA, in order to effectuate the broad remedial purposes

of the Act.” Real v. Driscoll Strawberry Assocs., Inc., 603 F.2d 748, 754 (9th Cir. 1979).

       In evaluating whether an employment relationship exists under the FLSA, courts look to

the totality of the circumstances. Rutherford, 331 U.S. at 730. The Ninth Circuit has set forth 13

factors, none of which is dispositive. Torres-Lopez v. May, 111 F.3d at 639-40. The court’s goal

is to reveal the “economic reality” of the working relationship and shed light on the extent of the

worker’s economic dependence on the alleged employer. Id. at 640-41. The alleged employer’s

capacity to prevent labor law violations is an important consideration. Id. at 640.

       1. Regulatory factors

       The first five factors are referred to as “regulatory” factors. They are: (1) the nature and

degree of control of the workers; (2) the degree of supervision, direct or indirect, of the work;

(3) the power to determine the pay rates or the methods of payment of the workers; (4) the right,

directly or indirectly, to hire, fire, or modify the employment conditions of the workers; and

(5) preparation of payroll and the payment of wages.

               a. Control and Supervision

       CRS reserved significant control of the work at Todd Village. The company’s

representative, Terry Wyatt, was on site most days to direct the order of the roofs the workers

shingled and to ensure a steady supply of building materials, which CRS provided. Wyatt, not

Naranjo, met with the third-party roofing consultant whose job was to ensure the roofing was

“done to spec and everything’s done correctly.” After the completion of each roof, CRS’s Wyatt


PAGE 5 – OPINION AND ORDER
would walk the finished roof and tell the foreperson if anything more needed to be done. Wyatt

also decided the order in which Plaintiffs completed the roofs. Although CRS did not directly

supervise Plaintiffs and their work, CRS held ultimate control over the project and indirectly

supervised Plaintiffs through Wyatt’s daily interactions with Naranjo. That an intermediary

carries out an alleged employer’s supervisory control does not negate a degree of on-the-job

control of the workers. See Torres-Lopez, 111 F.3d at 643.

               b. Pay Rates and Methods, Right to Hire and Fire, and Payment of Wages

       Naranjo, not CRS, was supposed to pay Plaintiffs at the rate and in the manner Naranjo

established. Naranjo also decided how many workers should work on the project at any given

time. Also, CRS may not have even retained the right to hire or fire any particular worker that

Naranjo brought to the work site. Further, neither Naranjo nor CRS determined the hours of

work, which were set by the customer. The preparation of payroll and the payment of wages is

not a relevant consideration here, as this dispute arose precisely because Plaintiffs never were

paid their wages.

       2. Nonregulatory factors

       Torres-Lopez also sets out eight additional factors referred to an “nonregulatory” factors.

They are: (1) whether the work was a specialty job on a production line; (2) whether

responsibility under the contracts between a labor contractor and an employer pass from one

labor contractor to another without “material changes;” (3) whether the “premises and

equipment” of the employer are used for the work; (4) whether the employees had a business

organization that could or did shift as a unit from one worksite to another; (5) whether the work

was piecework and not work that required initiative, judgment, or foresight; (6) whether the

employee had an opportunity for profit or loss depending upon their managerial skill;




PAGE 6 – OPINION AND ORDER
(7) whether there was permanence in the working relationship; and (8) whether the service

rendered is an integral part of the alleged employer’s business. 111 F.3d at 640.

               a. Specialty Job on the Production Line and Contractor Responsibilities

       Whether Plaintiffs’ work constituted a “specialty job on the production line” is not a

relevant consideration here because there is no production line. Similarly, whether

responsibilities pass from one labor contractor to another without material changes does not

apply in this case because CRS and Burns do not appear to have hired any labor contractor for

the Todd Village project other than Naranjo.

               b. Premises and Equipment

       Although there are no employer “premises” here because of the nature of roofing work,

CRS provided building materials and a forklift, the only piece of heavy machinery apparently

used in CRS’s work at Todd Village. This fact supports a finding that CRS employed Plaintiffs.

               c. Business Organization

       Plaintiffs had no business organization. As a group, they worked only at Todd Village.

This fact supports a finding that Plaintiffs were employees, but again this factor seems more

relevant to determining whether a person is an employee or an independent contractor, not

whether they are singly or jointly employed.

               d. Initiative, Judgment, and Foresight and Opportunity for Profit

       Plaintiffs’ work did not require initiative, judgment, or foresight, as their job was

straightforward manual labor. Plaintiffs’ opportunity for profit was only to work faster because

their pay was calculated by the amount of work completed, rather than time spent working. This

opportunity for profit, however, did not depend on any managerial skill that might suggest

Plaintiffs are not employees. It is not obvious that these factors apply to a factual scenario like

the one here, where the dispute is not whether Plaintiffs are employees or independent


PAGE 7 – OPINION AND ORDER
contractors, but whether they have a single employer or multiple employers. Thus, the Court

gives little weight to these factors.

                e. Permanence in the Working Relationship

        Plaintiffs’ work lasted only three weeks. Plaintiffs argue that “relative permanence” is the

appropriate standard to apply here, but only cite cases that discuss seasonal work. The Court

finds that there was no permanence in the working relationship, which supports Burns and CRS’s

position that they did not employ Plaintiffs.

                f. Integral Part of the Business

        This factor strongly supports a finding that Burns and CRS employed Plaintiffs. CRS

(Commercial Roofing Solutions) is in the business of roofing. Defendants seek to define their

work at a more specific level of generality as “flat work” roofing rather than the kind of “shingle

roofing” that Plaintiffs performed at Todd Village. But in his deposition, Burns described CRS’s

work simply as “roofing,” and CRS holds itself out to the public as a company that performs

both shingle roofing and flat work. Defendants argue that Plaintiffs were all dispensable and

could easily be replaced, but the relevant question is whether the service rendered was integral,

not whether the workers were integral. Plaintiffs performed a service integral to CRS’s business;

indeed, they performed precisely the work that constituted CRS’s business.

        Considering all of these factors, the Court finds that CRS acted as Plaintiffs’ joint

employer under the FLSA because the “economic reality” was that Plaintiffs were economically

dependent upon CRS and CRS was well-positioned to ensure compliance with the FLSA.

Although the parties also argue over CRS’s status as an employer under Oregon law, Oregon has

adopted the FLSA’s economic realities test. See Cejas Commercial Interiors, Inc. v. Torres-

Lizama, 260 Or. App. 87 (2013). Thus, the same joint employment analysis applies to Plaintiffs’

state law claims. CRS jointly employed Plaintiffs under both the FLSA and Oregon law.


PAGE 8 – OPINION AND ORDER
B. Burns is Personally Liable for Any FLSA and Oregon Wage Law Violations

       Plaintiffs argue that Burns is personally, jointly, and severally liable for the violations of

the FLSA and Oregon wage laws that guarantee minimum wages and overtime pay. The FLSA

defines an employer as “any person acting directly or indirectly in the interests of an employer in

relation to any employee.” 29 U.S.C. § 203(d). “[T]he definition of ‘employer’ under the FLSA

is not limited by the common law concept of ‘employer,’ but is to be given an expansive

interpretation in order to effectuate the FLSA's broad remedial purposes.” Lambert v.

Ackerley, 180 F.3d 997, 1011-12 (9th Cir. 1999) (internal quotation marks omitted). “Where an

individual exercises control over the nature and structure of the employment relationship, or

economic control over the relationship, that individual is an employer within the meaning of the

[FLSA].” Id. at 1012 (internal quotation marks omitted). “The overwhelming weight of authority

is that a corporate officer with operational control of a corporation’s covered enterprise is an

employer along with the corporation, jointly and severally liable under the FLSA for unpaid

wages.” Boucher v. Shaw, 572 F.3d 1087, 1094 (9th Cir. 2009) (quoting Donovan v. Agnew, 712

F.2d 1509, 1511, 1514 (1st Cir. 1983)); see also Irizarry v. Catsimatidis, 722 F.3d 99, 109 (2d

Cir. 2013) (“Evidence that an individual is an owner or officer of a company, or otherwise makes

corporate decisions that have nothing to do with an employee's function, is insufficient to

demonstrate ‘employer’ status. Instead, to be an ‘employer,’ an individual defendant must

possess control over a company’s actual ‘operations’ in a manner that relates to a plaintiff's

employment.”).

       Burns is personally liable under the FLSA because he exercised the same control over the

employment relationship with Plaintiffs as did CRS. Indeed, CRS acted through Burns, who

exercised ultimate authority over the subcontractor agreement with Naranjo. Substantially the

same facts and analysis about whether CRS was an employer apply to Burns because he


PAGE 9 – OPINION AND ORDER
exercised “control over the nature and structure of the employment relationship, or economic

control over the relationship.” Lambert, 180 F.3d at 1012.

       Defendants contend that Plaintiffs failed to allege Burns’ personal liability in their

complaint, citing ¶¶ 26 (“Defendant Commercial Roofing employed Plaintiffs.”) and 31

(“Defendants Commercial Roofing and Misael Naranjo jointly employed Plaintiffs for the

purpose of wage payment protections under federal and Oregon state minimum wage and

overtime laws.”). But at ¶ 22, Plaintiffs allege that “Burns acted on behalf of Defendant

Commercial Roofing in regards to the employment of Plaintiffs,” and Plaintiffs’ claims for relief

allege that “Defendants violated [the FLSA] when they failed to pay Plaintiffs the minimum

wage rate for all the hours worked.” Complaint ¶ 59. The first paragraph of Plaintiffs’ complaint

defines “Defendants” as CRS, Burns, and Naranjo, collectively. And where Plaintiffs’ claims for

relief relate only to a specific defendant, Plaintiffs explicitly named that defendant. Id. at ¶ 68

(“Defendant Naranjo acted as a construction labor contractor in employing Plaintiffs in violation

of ORS 658.440.”). Similarly, Plaintiffs allege that “Defendants” violated Oregon’s minimum

wage law and timely payment of wages law. Id. at ¶¶ 62, 65. Although the complaint could have

been clearer on this point, it nevertheless gave adequate notice to Burns that Plaintiffs alleged his

personal liability on these claims. The Court finds that Plaintiffs properly alleged their FLSA and

Oregon wage claims against Burns in his personal capacity.

C. Defendants Violated the Oregon Timely Payment of Wages Law

       The parties do not dispute that Plaintiffs never were paid for their roofing work. CRS and

Burns can only avoid liability on this claim if they did not “employ” Plaintiffs and thus do not

incur liability under OCRA. For the reasons discussed above, CRS and Burns did employ

Plaintiffs and thus violated Oregon’s timely payment of wages law, Or. Rev. Stat. § 652.140.




PAGE 10 – OPINION AND ORDER
D. Naranjo Was a Labor Contractor Under Oregon Law, and CRS Violated OCRA

       The Court has already entered an order of default against Naranjo. OCRA provides that

any person who knowingly uses the services of an unlicensed labor contractor is personally,

jointly, and severally liable to any employee as far as the employee has not been paid wages in

full for their work. Or. Rev. Stat. §§ 658.415(8), 658.465. Naranjo did not have the license and

certificates of insurance required of labor contractors, and Burns and CRS, therefore, did not

“inspect” or “preserve a copy” of any such license as required by OCRA. Or. Rev. Stat. 658.405,

et seq. Defendants assert, however, that Naranjo was not acting as a labor contractor and thus did

not require a license or insurance and did not need to comply with the requirement to provide

laborers with written terms and conditions of employment.

       A “construction labor contractor” is defined as “any person that:

               (A) For an agreed remuneration or rate of pay, recruits, solicits,
               supplies or employs workers to perform labor for another in
               construction;

               (B) For an agreed remuneration or rate of pay, recruits, solicits,
               supplies or employs workers on behalf of an employer engaged in
               construction; or

               (C) Enters into a subcontract with another for any of the activities
               described in subparagraph (A) or (B) of this paragraph.

Or. Rev. Stat. § 658.405(2)(a). A “construction labor contractor” does not include “[a] person

that supplies building materials or machinery, other than manual tools or hand-operated power

tools, for a construction project.” Or. Rev. Stat. § 658.405(2)(b)(C).

       Defendants first argue that Naranjo was not a labor contractor because he was not paid to

recruit, solicit, supply, or employ workers to perform labor for Burns or CRS, but rather was

contracted to perform the roofing work at Todd Village. They further contend that, in any event,

Naranjo was excluded from the definition of a labor contractor because he supplied machinery



PAGE 11 – OPINION AND ORDER
for the project. Plaintiffs respond that Naranjo meets the definition of a labor contractor under

both subsections (A) and (B) of § 658.405(2)(a) and Naranjo supplied only the kinds of

machinery that OCRA’s implementing regulations identify as insufficient to qualify for an

exemption from the labor contractor requirements.

        The “Subcontractor Agreement” (ECF 17-6) did not explicitly discuss the provision of

labor. Rather, it stated that Naranjo would “install roofing materials provided at Todd Village.”

Burns and CRS, however, understood the contract as primarily or entirely about the provision of

labor. Burns described Naranjo as a “labor only type subcontractor” whose responsibility was to

provide “all the labor, all the personnel to complete the labor, and every—pretty much the

whole—removal and installation of the project itself. And I was required to provide him with

material and some equipment, such as a lift, debris boxes, that type of stuff.” Burns Dep. 42

(ECF 17-7); Burns Corp. Dep. 56-57 (ECF 17-8).

        Burns also believed he was obliged to inspect Naranjo’s required licenses and insurance

certification, suggesting that Burns expected Naranjo to act as a labor contractor. In his

deposition, Burns explained that he asked Naranjo to produce those documents early in the

project, but Naranjo never did so. Burns Dep. 46 (ECF 17-7). Burns “didn’t think much about”

Naranjo’s initial failure to produce the documents. Plaintiffs later told Burns about Naranjo’s

failure to pay wages, prompting Burns to revisit the license requirement. Burns told Naranjo that

“if you don’t have a [contractor’s] license like you told me you had, then I can’t have you on this

project.” Id. at 37.

        Burns and CRS argue that the Subcontractor Agreement, by its terms, contemplated that

Naranjo’s responsibility was to complete the Todd Village project rather than provide labor for

the project, but Burns and CRS do not explain the distinction or cite any authority on this point.




PAGE 12 – OPINION AND ORDER
Naranjo hired Plaintiffs to complete the roofing work using CRS’s materials and heavy

machinery, with Naranjo providing various tools. This arrangement accorded with Burns’s

expectations. Defendants’ argument appears premised on the need to distinguish labor

contractors from general contractors, who may provide labor in addition to taking responsibility

for an entire project. But OCRA identifies a series of exceptions to address this issue: a person is

not subject to the labor contractor requirements if that person has a construction contract with the

owner of real property, if that person has obtained building permits, or if that person supplies

building materials or machinery other than manual tools or hand-operated power tools, among

other exceptions. Or. Rev. Stat. § 658.405(2)(b). None of these exceptions apply in this case.

       Defendants’ argument that Naranjo was exempted from the definition of a “labor

contractor” because he supplied machinery is unavailing. Burns testified that Naranjo provided

air-guns, air compressors, nail-guns, and other tools. But these items are insufficient to exclude

Naranjo from the definition of a “labor contractor.” OCRA’s implementing regulations state that

               ‘supplies building materials or machinery, other than manual tools
               or hand-operated power tools’ means to make a substantial
               investment in a construction project. The investment may be
               provided by supplying heavy equipment needed to complete the
               project, such as bull dozers, cranes, land movers, etc. Supplying
               tools that may be used by hand, such as hammer, skill saws, table
               saws, reciprocating saws, nail guns, saw horses, compressors,
               bazookas (for drywall installation) and similar tools would not
               constitute a substantial investment in the project sufficient to create
               an exemption.

Or. Admin. R. 839-015-0004(28) (emphasis added). The tools that Naranjo provided are

therefore insufficient to satisfy the exception. The only piece of heavy machinery the parties

discuss was a forklift that CRS provided. Naranjo did not make the “substantial investment” in

the Todd Village project required to exempt him from OCRA’s requirements.




PAGE 13 – OPINION AND ORDER
          CRS knowingly used the services of an unlicensed labor contractor in violation of

OCRA, which requires a person who uses a labor contractor to examine and retain a copy of the

labor contractor’s license. Or. Rev. Stat. § 658.437(2); Or. Admin. R. 839-015-0605. The parties

agree that neither Burns nor any other CRS employee examined or retained Naranjo’s license (a

license that he did not in fact possess). Summary judgment in Plaintiffs’ favor is appropriate as

to their claims against CRS for its failure to comply with OCRA.

E. Burns is Not Personally Liable for the Failure to Inspect the Labor Contractor License

          OCRA states that “any person who uses the services of a labor contractor who has failed

to comply with any of the provisions of [the licensing] section . . . shall be personally and jointly

and severally liable to any employee as far as the employee has not been paid wages in full for

the work done for that person [and shall] be personally liable for all penalty wages due.” Or.

Rev. Stat. § 658.415(8). A “person” may be an individual or a business entity. Or. Admin.

R. 839-015-0004(23). Defendants argue that the use of the word “or” in this Oregon regulation

precludes the imposition of liability on both a person and a business entity. Defendants,

however, cite no authority for this proposition. Plaintiffs contend that courts have awarded

damages to both individuals and business entities in OCRA claims, but their cited authority does

seem to support their claim. Further, the Court has not uncovered case law on this specific issue

and thus treats it as a matter of first impression.

          Although OCRA is a remedial statute intended to protect workers, the Court is hesitant to

interpret it so broadly as to create personal liability for corporate officers acting on behalf of a

corporation. Naranjo’s Subcontractor Agreement described a relationship between Naranjo and

CRS, not between Naranjo and Burns. Further, the facts of this case do not support a finding that

Burns personally benefitted apart from his role as an officer and owner of CRS, a corporate

entity.


PAGE 14 – OPINION AND ORDER
F. Naranjo “Employed” Plaintiffs Under the FLSA and Oregon Law

       Defendants briefly argue that not even Naranjo employed Plaintiffs, and thus CRS and

Burns cannot be liable for any unpaid wages under OCRA. This question is apparently rendered

moot by the Court’s finding that CRS and Burns jointly employed Plaintiffs, but in any event,

Defendants’ argument fails. Their motion for summary judgment incorrectly applied the “right-

of-control” test for employment from Chard v. Beauty-N-Beast Salon, 148 Or. App. 623 (1997).

Plaintiffs correctly note that Chard was overruled by Cejas Commercial Interiors, Inc. v. Torres-

Lizama, which held that the test of an employment relationship in Oregon is the economic-

realities test: the same test that federal courts apply in FLSA claims, as discussed above. 260 Or.

App. 87, 103 (2013). Defendants provided little explanation to support their claim that

Naranjo—who hired, supervised, and agreed to pay for the roofing work at Todd Village—was

not Plaintiffs’ employer, and their argument fails. Naranjo was Plaintiffs’ employer under state

and federal law.

                                         CONCLUSION

       Defendants’ motion for summary judgment (ECF 15) is DENIED, except as to Plaintiffs’

claim that Defendant Burns is personally liable for violations of OCRA. Plaintiff’s motion for

partial summary judgment (ECF 16) is GRANTED on all other claims. After conferring, the

parties are directed to contact the Courtroom Deputy within two weeks from the date of this

Opinion and Order to obtain a trial date on all remaining issues.

       IT IS SO ORDERED.

       DATED this 16th day of March, 2020.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 15 – OPINION AND ORDER
